IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                     No. 06-10633                        October 30, 2007
                                   Summary Calendar
                                                                      Charles R. Fulbruge III
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

v.

ALICE FAY TURNER,
Also Known as Alice O’ Brian,

                                                  Defendant-Appellant.


                   Appeal from the United States District Court
                        for the Northern District of Texas
                                No. 3:05-CR-249-2


Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM:*
       The attorney appointed to represent Alice Turner has moved to withdraw
and has filed a brief in accordance with Anders v. California, 386 U.S. 738
(1967). Turner has not filed a response. Our independent review of the record
and counsel’s brief discloses no nonfrivolous issue for appeal. Accordingly, the
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the appeal is DISMISSED. See 5TH CIR. R. 42.2.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.